******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
PHILIP A. MARASCO v. CONNECTICUT REGIONAL
  VOCATIONAL-TECHNICAL SCHOOL SYSTEM
                 (AC 35169)
                 Beach, Sheldon and Bishop, Js.
      Argued April 21—officially released September 30, 2014

   (Appeal from Superior Court, judicial district of
               Waterbury, Dooley, J.)
  Philip A. Marasco, self-represented, the appellant
(plaintiff).
  Colleen B. Valentine, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Ann E. Lynch, assistant attorney general, for
the appellee (defendant).
                         Opinion

   BISHOP, J. In this employment related case, the plain-
tiff, Philip A. Marasco, appeals from the summary judg-
ment rendered in favor of the defendant, the
Connecticut Regional Vocational-Technical School Sys-
tem (school system). On appeal, the plaintiff claims
that the trial court improperly determined that there
were no genuine issues of material fact as to whether
the school system had discriminated against him in
violation of General Statutes § 46a-601 or in violation
of the Age Discrimination in Employment Act of 19672
(ADEA). The plaintiff claims, as well, that the court
incorrectly rendered summary judgment in favor of the
school system on his claim for retaliation on the ground
that were there no genuine issues of material fact in
support of this claim.3
   In response, the school system makes two conten-
tions. First, the school system claims that summary
judgment was appropriate on the state law discrimina-
tion and retaliation claims because there were no genu-
ine issues of material fact regarding these claims. The
school system asserts, as well, that although the court
correctly rendered summary judgment in its favor as
to the plaintiff’s federal ADEA claim, the court should
have done so on the ground of sovereign immunity and
not because of the absence of any genuine issue of
material fact. In furtherance of this argument, the
school system claims that neither the ADEA nor any
state statute operates to denude the state of its tradi-
tional immunity from suit or liability. We agree with
the school system.
   The court’s memorandum of decision and the record
reveal the following undisputed facts and procedural
history. The school system is a state regional vocational
and technical school system that provides students with
the opportunity to learn a technology or trade while
completing their academic education. At some point in
2003, after the federal No Child Left Behind legislation4
had passed, the school system took under consideration
whether it should change its curriculum with regard to
classes on reading blueprints in an effort to increase
its focus on math, reading, and language arts classes.
Thereafter, Abigail L. Hughes, the superintendent of the
school system, approved of a curriculum change that
incorporated blueprint reading into trade specific
classes to significantly reduce the number of separate
classes dedicated solely to blueprint reading. The imple-
mentation of the curriculum change occurred on a
school-by-school basis. Each school principal was
asked to determine the best method for teaching blue-
print reading, given the school system’s curriculum
change as well as the federal and state educational
mandates, the individual school’s available resources,
and the students’ interest in the course. Teachers who
taught blueprint reading classes were counseled to
apply for other teaching positions within the school
system or, alternatively, to seek certification in other
subject areas so that they could teach different subjects
within the school system.
   The plaintiff, who at all relevant times was older than
fifty, was employed as a blueprint reading teacher at
Eli Whitney Technical High School in Hamden (Eli Whit-
ney). Although he had not yet been directly affected by
the curriculum change, the plaintiff filed administrative
complaints in February, 2005, with the Commission on
Human Rights and Opportunities (commission) as well
as the United States Equal Employment Opportunity
Commission (EEOC), alleging age discrimination on the
basis of the school system’s decision to reduce the
number of blueprint reading courses. While the plain-
tiff’s administrative complaints were pending, Eli Whit-
ney decided to eliminate its blueprint reading class for
the 2005–2006 academic year.5 The plaintiff was thus
notified that the blueprint reading course he taught
would be eliminated, and that if he did not find an
alternative position for which he was qualified within
the school system, he would serve as a permanent sub-
stitute teacher. The plaintiff elected to accept a perma-
nent substitute position at Horace C. Wilcox Technical
High School in Meriden (Wilcox) beginning on August
25, 2005. On June 29, 2005, however, the plaintiff was
notified that Wilcox could no longer accommodate his
position and that he would, alternatively, be transferred
to W. F. Kaynor Technical High School in Waterbury
(Kaynor).
  At some point after the plaintiff received notice of
his transfer to Kaynor, his union, the State Vocational
Federation of Teachers, filed a grievance on the basis of
the school system’s reassignment of blueprint reading
teachers to permanent substitute positions. In July,
2006, the school system and the union reached an
agreement providing for a recall of these permanent
substitute positions. The school system then offered
the plaintiff, and he accepted, a full-time position to
teach manufacturing technology at Kaynor, effective
August 25, 2006.6
  During his tenure at Kaynor, the plaintiff was the
subject of numerous disciplinary actions. In response,
the plaintiff amended his administrative complaints to
include a claim for retaliation on the basis of these
disciplinary actions. On July 19, 2006, the commission
dismissed the complaint. The plaintiff, however,
received a release of jurisdiction from the commission7
as well as a right to sue letter from the EEOC, authoriz-
ing him to commence a separate civil action.
  On May 24, 2007, the plaintiff filed a two count com-
plaint in the United States District Court for the District
of Connecticut, alleging that the school system had (1)
discriminated against him on the basis of his age in
violation of the ADEA and § 46a-60, and (2) retaliated
against him because he had filed administrative com-
plaints against the school system. After the school sys-
tem filed a motion for summary judgment, the court,
Underhill, J., first dismissed the plaintiff’s discrimina-
tion claims that were premised on the ADEA and § 46a-
60 without prejudice on the ground that they were
barred by sovereign immunity. The court then con-
cluded that there was no genuine issue of material fact
that would support the plaintiff’s claim that the school
system had retaliated against him and that, therefore,
the school system was entitled to summary judgment
on that claim.
   The plaintiff filed the underlying complaint in Supe-
rior Court, dated June 19, 2009, in which he alleged
that the school system had (1) discriminated against
him on the basis of his age in violation of both § 46a-
60 and the ADEA, and (2) retaliated against him. In
support of his complaint, the plaintiff alleged that the
school system instituted its curriculum change in an
effort to eliminate older teachers, as blueprint reading
classes were taught predominantly by teachers older
than age forty. The plaintiff further alleged that the
school system then began a pattern of retaliation against
him as a result of his complaints with the commission
and the EEOC. Specifically, he claimed that the school
system monitored his classwork on a constant basis,
subjected him to numerous disciplinary actions, threat-
ened to terminate his employment, suspended him from
work without pay, required him to attend disciplinary
hearings, solicited students to make complaints against
him, and made false accusations of incompetence and
wrongdoing. The plaintiff asserted that the school sys-
tem’s actions constituted treatment different from that
experienced by other similarly situated teachers. The
plaintiff sought compensatory and punitive damages,
attorney’s fees, and an injunction requiring the school
system to cease all retaliatory actions against him.
   On August 1, 2012, the school system filed a motion
for summary judgment, along with supporting docu-
ments, asserting that (1) the plaintiff’s claim under the
ADEA was barred by sovereign immunity, and (2) there
was no genuine issue of material fact that would support
the plaintiff’s claims that it had discriminated against
him regarding its curriculum decisions or that it had
retaliated against him because he had filed administra-
tive complaints against the school system. In response,
the plaintiff filed an objection to the motion but did
not attach any evidence in support of his claims or
that disputed any of the assertions made by the school
system in support of its motion. See Practice Book § 17-
45. In a memorandum of decision filed October 15,
2012, the court found that, although the plaintiff’s ADEA
claim was not barred by sovereign immunity, the evi-
dence submitted in conjunction with the school sys-
tem’s motion for summary judgment established that
there was no genuine issue of material fact that would
support the plaintiff’s claims that it had discriminated or
retaliated against him. Accordingly, the court rendered
summary judgment in favor of the school system on
both the state and federally based discrimination
claims, as well as the plaintiff’s retaliation claim. This
appeal followed.
   On appeal, the plaintiff claims that the court improp-
erly concluded that there was no genuine issue of mate-
rial fact as to whether the school system had (1)
discriminated against him on the basis of his age in
violation of the ADEA and § 46a-60, and (2) retaliated
against him.8 In response, the school system argues
that, although the court correctly rendered summary
judgment in its favor on both counts, it improperly
concluded that the plaintiff’s ADEA claim was not
barred by sovereign immunity.
  We begin by setting forth our standard of review and
the principles that guide our analysis for appeals from
the rendering of summary judgment. ‘‘Our review of
the trial court’s decision to grant the [defendant’s]
motion for summary judgment is plenary. . . . The law
governing summary judgment and the accompanying
standard of review are well settled. Practice Book § [17-
49] requires that judgment shall be rendered forthwith if
the pleadings, affidavits and any other proof submitted
show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment
as a matter of law. A material fact is a fact that will
make a difference in the result of the case. . . . The
facts at issue are those alleged in the pleadings. . . .
   ‘‘In seeking summary judgment, it is the movant who
has the burden of showing the nonexistence of any
issue of fact. . . . As the burden of proof is on the
movant, the evidence must be viewed in the light most
favorable to the opponent. . . .
   ‘‘The party opposing a motion for summary judgment
must present evidence that demonstrates the existence
of some disputed factual issue . . . . The movant has
the burden of showing the nonexistence of such issues
but the evidence thus presented, if otherwise sufficient,
is not rebutted by the bald statement that an issue of
fact does exist. . . . To oppose a motion for summary
judgment successfully, the nonmovant must recite spe-
cific facts . . . which contradict those stated in the
movant’s affidavits and documents.’’ (Citation omitted;
internal quotation marks omitted.) Walker v. Dept. of
Children & Families, 146 Conn. App. 863, 869–70, 80
A.3d 94 (2013), cert. denied, 311 Conn. 917, 85 A.3d 653
(2014). With these principles in mind, we turn now to
the plaintiff’s individual claims.
                             I
  We first address the school system’s argument con-
cerning sovereign immunity because it implicates this
court’s subject matter jurisdiction. See Columbia Air
Services, Inc. v. Dept. of Transportation, 293 Conn.
342, 349, 977 A.2d 636 (2009). In its memorandum of
decision, the trial court correctly stated that General
Statutes § 46a-100 explicitly waives the state’s sover-
eign immunity for claims against the state for employ-
ment discrimination brought under § 46a-60. The court
additionally concluded, however, that the waiver of the
state’s sovereign immunity set forth in § 46a-100 also
extends to discrimination claims brought against the
state under the ADEA. On appeal, the school system
contends that the plaintiff’s claim brought under the
ADEA is barred by sovereign immunity on the basis of
its assertion that the state statutory scheme waiving
sovereign immunity for violations of the state age dis-
crimination statute, § 46a-100, does not extend to claims
based on the corresponding federal statute relating to
age discrimination. We agree with the school system.
   ‘‘Sovereign immunity . . . presents a question of law
over which we exercise de novo review. . . . In so
doing, we must decide whether [the trial court’s] con-
clusions are legally and logically correct and find sup-
port in the facts that appear in the record. . . . The
principle that the state cannot be sued without its con-
sent, or sovereign immunity, is well established under
our case law. . . . It has deep roots in this state and
our legal system in general, finding its origin in ancient
common law. . . . Not only have we recognized the
state’s immunity as an entity, but [w]e have also recog-
nized that because the state can act only through its
officers and agents, a suit against a state officer con-
cerning a matter in which the officer represents the
state is, in effect, against the state. . . . Exceptions to
this doctrine are few and narrowly construed under
our jurisprudence.’’ (Internal quotation marks omitted.)
Columbia Air Services, Inc. v. Dept. of Transportation,
supra, 293 Conn. 349. Our Supreme Court has held that
to bypass the doctrine of sovereign immunity, a plaintiff
must demonstrate that ‘‘(1) the legislature, either
expressly or by force of a necessary implication, statu-
torily waived the state’s sovereign immunity . . . or
(2) in an action for declaratory or injunctive relief, the
state officer or officers against whom such relief is
sought acted in excess of statutory authority, or pursu-
ant to an unconstitutional statute.’’ (Internal quotation
marks omitted.) Lyon v. Jones, 291 Conn. 384, 397, 968
A.2d 416 (2009).
   In Kimel v. Florida Board of Regents, 528 U.S. 62,
120 S. Ct. 631, 145 L. Ed. 2d 522 (2000), the United
States Supreme Court specifically addressed the issue
of whether sovereign immunity bars an ADEA discrimi-
nation suit brought by a private individual against a
state. Id., 66–67. The court ultimately concluded that
‘‘the ADEA does not validly abrogate the States’ sover-
eign immunity,’’ and, accordingly, affirmed the dis-
missal of the plaintiff’s claims. Id., 92. In so holding,
the court opined: ‘‘Our decision today does not signal
the end of the line for employees who find themselves
subject to age discrimination at the hands of their state
employers. We hold only that, in the ADEA, Congress
did not validly abrogate the States’ sovereign immunity
to suits by private individuals. State employees are pro-
tected by state age discrimination statutes, and may
recover money damages from their state employers, in
almost every State of the Union. Those avenues of relief
remain available today, just as they were before this
decision.’’ Id., 91–92.
  In the present case, the trial court correctly noted
that § 46a-100 operates to waive sovereign immunity
for claims brought against the state pursuant to § 46a-
60. See part II of this opinion. The court stated, however,
that it saw ‘‘no basis upon which to confine that holding
to discrimination claims identified as grounded only in
state statutes.’’ In so concluding, the court stated that
neither the eleventh amendment9 nor Kimel had any
bearing on the plaintiff’s ADEA claim because both
precluded only claims under the ADEA brought in fed-
eral court and not those brought in state court. We do
not so narrowly read Kimel.
  Mindful of the basic tenets of sovereign immunity
and given the absence of any state statute abrogating
the protections of sovereign immunity for an ADEA
claim against the school system, we believe that the
school system is, in fact, immune from suit whether in
state or federal court, on the basis of an alleged violation
of the ADEA. Accordingly, we disagree with the court’s
conclusion that the plaintiff’s discrimination claim
under the ADEA was not barred by sovereign immunity.
Because our determination implicates the court’s juris-
diction over the school system, as an agent of the state,
regarding the ADEA claim, we must remand that portion
of the judgment to the trial court with direction to
render judgment dismissing the ADEA claim on the
basis of sovereign immunity.
                             II
  We turn next to the plaintiff’s claims that the court
improperly rendered summary judgment in favor of the
school system on his remaining discrimination claim,
brought under § 46a-60, and on his retaliation claim.
We discuss each claim in turn.
                             A
  The plaintiff first claims that the court incorrectly
rendered summary judgment in favor of the school sys-
tem on his discrimination claim under § 46a-6010
because the evidence before the court presented a genu-
ine issue of material fact. We are not persuaded.
  The following additional facts are relevant to this
claim. In his complaint, the plaintiff asserted that the
school system had eliminated blueprint reading courses
in an effort to reduce the number of older teachers it
employed. In support of its motion for summary judg-
ment and to rebut the plaintiff’s contention, the school
system submitted school Superintendent Hughes’ affi-
davit, in which she stated in relevant part: ‘‘The [school
system] decided to implement the [curriculum] change
to better prepare students for the requirements of [the
No Child Left Behind Act]11 and make students more
skilled and competitive in their selected trade areas.
This curriculum change reflected the [school system’s]
decision that blueprint reading, which had always been
taught in part in each trade program, fit better into
the trade-specific classes as taught by trade specific
instructors rather than through generalized blueprint
reading classes. By eliminating the redundancy in [blue-
print reading] instruction, students would continue to
receive [blueprint reading] instruction and, at the same
time, gain access to enhanced math and language arts
classes.’’ (Footnote added.)
   Hughes further attested: ‘‘The decision to consolidate
the blueprint reading program into existing programs
had nothing to do with the plaintiff’s age. In terms of
general statistics, the majority of the school system’s
instructors as a whole are [forty] years of age and
older—specifically 80.21% of the total number of
instructors, both male and female, and a specific per-
centage are over [fifty] years of age, approximately
51.23% . . . of the total number of instructors. . . .
The [school system] employed the plaintiff until August
of 2005 as a blueprint reading instructor without any
change to his status. After the [blueprint] course was
eliminated at Eli Whitney for the 2005–2006 school year,
the plaintiff was placed in a permanent substitute posi-
tion . . . without any change to his position status,
salary or benefits. The plaintiff was then offered an
instructing position . . . at W. F. Kaynor Technical
High School . . . and has served in that capacity since
that time. . . . The [school system] denies that age had
anything to do with its decision to revamp the technical
school system curriculum and states that the change
was made in the best interest of the [school system]
and its students.’’
   In the plaintiff’s deposition, transcripts of which were
appended to the school system’s motion for summary
judgment, the plaintiff testified that, although he was
initially offered a permanent substitute position, he was
improperly overlooked for positions similar to his previ-
ous job as a blueprint reading teacher in favor of other,
younger teachers. Notwithstanding that general claim,
however, the plaintiff testified in his deposition that he
could not recall which positions he was qualified for
or the names of the other teachers who were similarly
situated but hired in his stead. The plaintiff conceded,
as well, that he was never demoted and that his pay
and benefits remained the same at all times.
  As a prelude to our discussion of the court’s response
to the school system’s motion for summary judgment,
it is useful to briefly discuss the law as it relates to
discrimination claims, and, in particular, to the burden
shifting feature of discrimination claims. ‘‘[D]isparate
treatment simply refers to those cases where certain
individuals are treated differently than others. . . .
The principal inquiry of a disparate treatment case is
whether the plaintiff was subjected to different treat-
ment because of his or her protected status.’’ (Citation
omitted; internal quotation marks omitted.) Levy v.
Commission on Human Rights & Opportunities, 236
Conn. 96, 104, 671 A.2d 349 (1996). As our Supreme
Court has elucidated, ‘‘[w]hen a plaintiff claims dispa-
rate treatment under a facially neutral employment pol-
icy, this court employs the burden-shifting analysis set
out by the United States Supreme Court in McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817,
36 L. Ed. 2d 668 (1973). Under this analysis, the
employee must first make a prima facie case of discrimi-
nation. The employer may then rebut the prima facie
case by stating a legitimate, nondiscriminatory justifica-
tion for the employment decision in question. The
employee then must demonstrate that the reason prof-
fered by the employer is merely a pretext and that the
decision actually was motivated by illegal discrimina-
tory bias.’’ (Footnote omitted.) Craine v. Trinity Col-
lege, 259 Conn. 625, 636–37, 791 A.2d 518 (2002).
   Following this procedural pathway, the trial court
determined that, through the affidavits, depositions and
other documentary evidence attached to the motion for
summary judgment, the school system had demon-
strated that its actions regarding the plaintiff were not
motivated by his age, but rather, were in furtherance
of legitimate pedagogical goals. The failure of the plain-
tiff to submit any documentary evidence or to present
any facts beyond mere allegations did not put into dis-
pute the school system’s recitation of the good faith
basis for its personnel decisions and actions that
affected the plaintiff.
   We have reviewed thoroughly the complaint, the
school system’s motion for summary judgment and
appended exhibits, the plaintiff’s objection thereto and
the court’s memorandum of decision, and conclude,
on the basis of our review, that the court correctly
determined that the plaintiff failed to satisfy his burden
of demonstrating the existence of a genuine issue of
material fact regarding his employment status. The
plaintiff failed to produce any evidence to create a genu-
ine issue of material fact demonstrating that the school
system’s nondiscriminatory reason for eliminating the
blueprint reading class he taught, namely, to meet the
new legislative mandates, was not the true reason for
its employment decision.12 Evidence submitted by the
school system established, without contradiction by the
plaintiff, that the blueprint reading course was largely
eliminated on the basis of the curriculum change and
that the plaintiff’s transfer was not related to, or even
partially motivated by, his age. Indeed, the record evi-
dences that the school system assisted the plaintiff and
other blueprint reading teachers in finding similar
teaching positions once it made its curriculum determi-
nation regarding this course offering. As a result of the
school system’s efforts, the plaintiff did not lose his
position, his benefits or his salary, but was, instead,
relocated to another school with the available
resources.
   The plaintiff’s deposition testimony, in which he
asserted a claim of disparate treatment, was conclusory
and unsupported by any evidence. In short, the plaintiff
failed to present any evidence to counter the facts
attested to in Hughes’ affidavit regarding the reasons
for terminating the blueprint reading classes. Accord-
ingly, we conclude that the court properly granted the
school system’s motion for summary judgment as to
the plaintiff’s discrimination claim.
                             B
  We turn last to the plaintiff’s claim that the court
incorrectly determined that there was no genuine issue
of material fact concerning his retaliation claim.
    The following additional facts are relevant to the
plaintiff’s final claim. When the school system submit-
ted its motion for summary judgment, it attached
numerous affidavits from officials within the school
system. One such affidavit was from Robert Axon, the
principal of Kaynor, to which the plaintiff had been
transferred after the curriculum change. In his affidavit,
Axon attested to the numerous disciplinary letters sent
to the plaintiff, the first of which was issued approxi-
mately twenty months after the plaintiff filed his com-
plaints with the commission and the EEOC. The first
letter was a ‘‘[l]etter of [c]ounseling’’ that concerned the
plaintiff’s ability to control students in the classroom as
well as his recurring tardiness to school. Axon attested,
as well, that the plaintiff had received numerous other
‘‘[l]etter[s] of [r]eprimand’’ that were based on, inter
alia, his lack of classroom supervision and absence from
his classroom, failure to submit lesson plans, and failure
to report a fire in the machine shop. As a result of his
behavior, the plaintiff received a one day suspension
in March, 2007. The plaintiff also received a three day
suspension in October, 2007, on the basis of his lack of
proper classroom supervision, inappropriate workplace
conduct, poor judgment and failure to follow direction
from the administration.
   The plaintiff alleged in his complaint that these disci-
plinary measures were in retaliation for the complaints
he had filed with the commission and the EEOC. In his
affidavit, however, Axon attested: ‘‘I had no knowledge
that he had previously filed a complaint with the [com-
mission] in 2005 about the consolidation of the blueprint
reading program into the regular curriculum.’’ Although
the plaintiff insisted in his deposition that Axon’s state-
ment was not credible, he was unable to point to any
evidence that Axon or any other officials at Kaynor were
aware of the complaints he had filed. Also, although
the plaintiff asserted that he had suffered retaliatory
employment actions ‘‘constituting treatment different
from that imposed upon other teachers similarly situ-
ated to the plaintiff,’’ he was similarly unable to provide
the names of any such similarly situated teachers.
  ‘‘In order to establish a prima facie case of retaliation,
a plaintiff must show that: [1] he engaged in protected
participation or opposition under [the Connecticut Fair
Employment Practices Act, General Statutes § 46a-51
et seq.] . . . [2] that the employer was aware of this
activity, [3] that the employer took adverse action
against the plaintiff, and [4] that a causal connection
exists between the protected activity and the adverse
action, i.e., that a retaliatory motive played a part in
the adverse employment action.’’ (Emphasis omitted;
internal quotation marks omitted.) DeMoss v. Board of
Education, Docket No. 3:05-CV-00736 (DJS), 2014 WL
1875105, *13 (D. Conn. May 9, 2014).
   On the basis of the evidence before the court, we
conclude that there is no genuine issue of material fact
as to whether the school system retaliated against the
plaintiff for having filed administrative claims asserting
discrimination by the school system. Indeed, as noted,
the plaintiff offered no counterevidence to show that
the officials at Kaynor knew of his complaints with the
commission and the EEOC at the time they disciplined
him for his perceived shortcomings. In sum, the plain-
tiff’s claims amounted to bare conclusory assertions
that the school system discriminated and retaliated
against him; such statements are insufficient to survive
a motion for summary judgment. See Chadha v. Char-
lotte Hungerford Hospital, 97 Conn. App. 527, 540, 906
A.2d 14 (2006) (no genuine issue of material fact where
plaintiff relied on ‘‘conclusory statements and personal
assessment of the motives of the defendants’’ in oppos-
ing summary judgment). The trial court properly ren-
dered summary judgment in favor of the school system.
   The form of the judgment is improper; the judgment
is reversed only as to the ADEA claim and the case is
remanded with direction to dismiss that claim for lack
of subject matter jurisdiction. The judgment is affirmed
in all other respects.
      In this opinion the other judges concurred.
  1
    General Statutes § 46a-60 is a provision of the Connecticut Fair Employ-
ment Practices Act. See General Statutes § 46a-51 et seq.
  2
    See 29 U.S.C. § 621 et seq.
  3
    At trial, the school system raised the issue of res judicata concerning
the retaliation claim. There, the school system claimed that because Judge
Stefan F. Underhill of the United States District Court for the District of
Connecticut had determined in the federal litigation between the parties
that the plaintiff had failed to raise a genuine issue of material fact in support
of the retaliation claim, he should have been foreclosed from again raising
the claim in state court. From our review of the record, it does not appear
that the trial court responded to the res judicata claim but, rather, rendered
summary judgment on the same basis as had Judge Underhill. On appeal,
the school system has not raised res judicata as an alternate ground for
affirmance. See Practice Book § 63-4 (a) (1). Therefore, we confine our
analysis to whether the court correctly rendered summary judgment on the
basis of its determination that the plaintiff had failed to establish the exis-
tence of any genuine issues of material fact.
   4
     See No Child Left Behind Act of 2001, Pub. L. No. 107–110, 115 Stat.
1425, codified as amended at 20 U.S.C. § 6301 et seq. (2006 & Sup. III 2009).
   5
     The record reflects that the plaintiff’s original administrative complaint
pleaded discrimination on the basis of the school system’s decision to elimi-
nate or to reduce blueprint reading courses across all schools. After the
blueprint reading class at Eli Whitney was eliminated, the plaintiff amended
his complaint with the commission and the EEOC on August 29, 2005, to
specifically plead the elimination of the blueprint reading course he had
taught there.
   6
     As of February 10, 2009, the plaintiff was still employed as a manufactur-
ing technology teacher at Kaynor although he was then on a medical leave
of absence. The plaintiff testified at his deposition, dated October 30, 2008,
that he was ‘‘pending retirement.’’
   7
     Since the enactment of Public Acts, 1991, No. 91-331, codified at General
Statutes § 46a-101, that statute has allowed a complainant to seek a release
from the commission that permits the complainant to proceed directly in
Superior Court.
   8
     The plaintiff also claims that the court erred in considering the affidavits
provided by the school system in support of its motion for summary judgment
without any additional evidence to support the affiants’ statements. The
plaintiff’s argument is without merit. See Practice Book § 17-45 (‘‘[a] motion
for summary judgment shall be supported by such documents as may be
appropriate, including but not limited to affidavits, certified transcripts of
testimony under oath, disclosures, written admissions and the like’’).
   9
     The eleventh amendment to the United States constitution provides:
‘‘The Judicial power of the United States shall not be construed to extend
to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State, or by Citizens or Subjects of any
Foreign State.’’
   10
      General Statutes § 46a-60 provides in relevant part: ‘‘(a) It shall be a
discriminatory practice in violation of this section: ‘‘(1) For an employer,
by the employer or the employer’s agent, except in the case of a bona fide
occupational qualification or need, to refuse to hire or employ or to bar or
to discharge from employment any individual or to discriminate against
such individual in compensation or in terms, conditions or privileges of
employment because of the individual’s race, color, religious creed, age,
sex, gender identity or expression, marital status, national origin, ancestry,
present or past history of mental disability, intellectual disability, learning
disability or physical disability, including, but not limited to, blindness
. . . .’’
   We note that § 46a-60 (a) (1) has been amended since 2005, when the
plaintiff first filed his complaint of discrimination with the commission. See
Public Acts, 2011, No. 11-55, § 24; Public Acts, 2011, No. 11-129, § 20. Because
those amendments are not relevant to the claims raised by the plaintiff, we
refer in this opinion to the current revision of § 46a-60 (a) (1).
   11
      See No Child Left Behind Act of 2001, Pub. L. No. 107-110, 115 Stat.
1425, codified as amended at 20 U.S.C. § 6301 et seq. (2006 & Sup. III 2009).
   12
      In support of his discrimination claim, the plaintiff in his complaint
quoted a New Britain Herald article, published April 4, 2007, in which a
school system representative stated that the school system’s actions were
to ‘‘tighten up because of federal cuts. We’re letting some of our older
teachers phase out. We’re under pressure to make the bottom line balanced
while bringing our system into the 21st Century.’’ This statement is hearsay
and is therefore inadmissible. See Conn. Code Evid. § 8-2; see also Walker
v. Housing Authority, 148 Conn. App. 591, 600, 85 A.3d 1230 (2014) (‘‘[h]ear-
say is generally inadmissible . . . and therefore when deciding a motion
for summary judgment a court may not consider material that would be
hearsay at trial’’ [citation omitted]). Accordingly, the court properly disre-
garded this reference in concluding that the school system was entitled to
summary judgment.